—Order of disposition, Family Court, Bronx County (Myrna Martinez-Perez, J.), entered on or about June 17, 1997, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that appellant committed an act which, if committed by an adult, would constitute the crime of criminal possession of a controlled substance in the seventh degree, and placed him in the custody of the Division for Youth for a period of up to 12 months, unanimously affirmed, without costs.
Appellant’s suppression motion was properly denied. We see no reason to disturb the hearing court’s credibility determinations, which were supported by the record (see, People v Prochilo, 41 NY2d 759, 761; People v Berrios, 28 NY2d 361). Concur — Milonas, J. P., Ellerin, Nardelli, Rubin and Andrias, JJ.